                                         Case 3:18-cv-05031-EMC Document 295 Filed 07/30/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     HONG KONG UCLOUDLINK NETWORK                          Case No. 18-cv-05031-EMC
                                         TECHNOLOGY LIMITED, et al.,
                                   8
                                                        Plaintiffs,                            ORDER DENYING DEFENDANTS’
                                   9                                                           MOTION FOR LEAVE TO FILE
                                                 v.                                            MOTION FOR RECONSIDERATION
                                  10
                                         SIMO HOLDINGS INC., et al.,                           Docket No. 287
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Skyroam has moved for leave to file a motion for reconsideration. According to Skyroam,

                                  15   in adjudicating its motion for summary judgment on noninfringement, there was “[a] manifest

                                  16   failure by the Court to consider . . . dispositive legal arguments which were presented to the Court

                                  17   before such interlocutory order.” Civ. L.R. 7-9(b)(3).

                                  18          The Court DENIES the motion for leave to file a motion for reconsideration. The Court

                                  19   did not fail to consider Skyroam’s argument that there is no service request sent from the Accused

                                  20   Hotspot to the Accused Backend that contains a type of service requested by the user. See Docket

                                  21   No. 276 (Order at 18).

                                  22          Moreover, even if the Court were to consider Skyroam’s motion to reconsider, the Court

                                  23   would still deny the motion on the merits. As an initial matter, the Court notes that Skyroam’s

                                  24   motion does not address points (3) and (4) in UCL’s expert’s report (i.e., Dr. Mahon’s

                                  25   infringement report). See Mahon Infringement Rpt. ¶ 160. Dr. Mahon explains how there is a

                                  26   type of service requested in each of these instances.

                                  27          As for points (1) and (2) in Dr. Mahon’s report, the Court is not persuaded by UCL’s

                                  28   contention that “there is no inherent requirement that the system receive ‘type of service’ . . . as
                                         Case 3:18-cv-05031-EMC Document 295 Filed 07/30/21 Page 2 of 2




                                   1   part of the ‘service request.’” Opp’n at 8. Nevertheless, UCL has demonstrated that there is a

                                   2   question of fact even if the service request must include the type of service requested. As UCL

                                   3   points out, a request for data service is a request for a type of a service. See Opp’n at 11. The

                                   4   point made by the Court in its summary judgment order was that UCL’s merits position seemed

                                   5   more problematic (potentially) because of the “selection” limitation. See Docket No. 276 (“If

                                   6   Skyroam’s Accused System, in fact, is not capable of providing anything but data service, then the

                                   7   Court would be hard pressed to see how there could be selection of a SIM based on data service or

                                   8   a request for data service.”).

                                   9          This order disposes of Docket No. 287.

                                  10

                                  11          IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: July 30, 2021

                                  14

                                  15                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  16                                                     United States District Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
